97 F.3d 1449
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William B. HALL, a/k/a Bill, Defendant-Appellant.
No. 96-6096.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 17, 1996.Decided Oct. 2, 1996.

William B. Hall, Appellant Pro Se.  Robert Joseph Seidel, Jr., Assistant United States Attorney, Norfolk, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before HAMILTON and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district's order denying his motions for production of grand jury documents, production of arrest records and associated documents, and for leave to proceed in forma pauperis.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court,  United States v. Hall, No. CR-87-100-N (E.D.Va. Jan. 9, 1996), and we conclude that the appeal is frivolous.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.